F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         SEP 26 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ROY DON ROBERTSON,

             Plaintiff - Appellant,

 v.
                                                       No. 03-4081
 PRICE CITY; CARBON COUNTY                      (D.C. No. 2:02-CV-992-TS)
 SHERIFF’S OFFICE; BOB                                  (D. Utah)
 KRANJCE, Jail Commander;
 CARBON COUNTY JAIL STAFF;
 JAMES CARDOVA; and CARBON
 COUNTY SHERIFF,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not aid in the disposition of this appeal.

See Fed. R. App. P. 34(a)(2)(C). The case is therefore ordered submitted without

oral argument.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Ray Don Robertson filed this pro se 42 U.S.C. § 1983 action against

Carbon County, Utah officials, alleging that these officials had violated his

constitutional rights by placing him in isolation and failing to provide him

medical treatment. In his complaint Mr. Robertson alleges that he has exhausted

his administrative remedies by sending grievances to the defendant James

Cordova, the Carbon County Sheriff. See Rec. doc. 5, at 6 (Complaint filed Sept.

3, 2002). In response to that allegation, the district court directed Mr. Robertson

to provide a certified statement from the grievance coordinator at the Carbon

County jail indicating that he had “fully completed all administrative remedies

available to him on all claims alleged in [Mr. Robertson’s] complaint.” Rec. doc.

4, at 4 (Dist. Ct. Order, filed Sept. 13, 2002).

      Subsequently, Mr. Robertson informed the district court that he had

exhausted all of his administrative remedies and that he had requested the

grievance coordinator at the Carbon County jail to sign the certified statement

requested by the district court. The district court then ordered the grievance

coordinator to submit the certified statement or inform the court by letter that Mr.

Robertson had not exhausted his administrative remedies.

      On December 11, 2002, the district court received the following letter from

Sheriff Cordova:

             In response to the Court’s order dated November 14, 2002,
             please be advised that Mr. Robertson has not exhausted his

                                           -2-
             jail grievances. He did not file a grievance while he was an
             inmate at the Carbon County Jail. We have enclosed a
             copy of the jail policies and procedures relative to
             grievances and a copy of the grievance form. We have
             enclosed copies for Mr. Robertson with the copy of this
             letter which will be sent to him, so he can begin the
             grievance process.

Letter from Sheriff James Cordova, filed Dec. 11, 2002.

      Under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), a prisoner

must exhaust all available administrative remedies “prior to filing an action with

respect to prison conditions under § 1983.” Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002). Sheriff Cordova’s letter establishes that, as to the civil

rights violations that Mr. Robertson alleges in this lawsuit, Mr. Robertson has

not yet pursued a grievance through the proper procedures established by Carbon

County. Before he may pursue these allegations in a federal lawsuit, Mr.

Robertson must complete the grievance process.

      The district court’s order dismissing Mr. Robertson’s complaint without

prejudice is therefore AFFIRMED. 1

                                       Entered for the Court,

                                       Robert H. Henry
                                       Circuit Judge



      1
         Mr. Robertson’s motion to pay the filing fee in partial payments is
GRANTED. Mr. Robertson must continue to make partial payments until he has
paid the entire fee. In light of the disposition of this appeal, Mr. Robertson’s
“Motion, Service of Process, Jury Trial” is DENIED as moot.

                                         -3-